DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18-51 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 18-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 18, prior-art fails to disclose a display device “wherein a first terminal of the capacitor is connected to the one of the source and the drain of the first transistor, wherein a second terminal of the capacitor is connected to the one of the source and the drain of the third transistor, wherein the first transistor comprises an oxide semiconductor layer in a channel formation region, wherein the second transistor comprises silicon in a channel formation region, wherein an insulating layer is provided over the gate of the second transistor, and wherein the oxide semiconductor layer is provided over the insulating layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 25, prior-art fails to disclose a display device “wherein a first terminal of the capacitor is connected to the one of the source and the drain of the first transistor, wherein a second terminal of the capacitor is connected to the one of the source and the drain of the third transistor, wherein the first transistor comprises an oxide semiconductor layer in a channel 
In re Claim 31, prior-art fails to disclose a display device “wherein a first terminal of the capacitor is connected to the one of the source and the drain of the first transistor, wherein a second terminal of the capacitor is connected to the one of the source and the drain of the third transistor, wherein the first transistor comprises an oxide semiconductor layer in a channel formation region, wherein the second transistor comprises silicon in a channel formation region, wherein the second transistor comprises gate electrodes provided under and over the channel formation region of the second transistor, wherein an insulating layer is provided over the second transistor, and wherein the oxide semiconductor layer is provided over the insulating layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 38, prior-art fails to disclose a display device “wherein the light-emitting element comprises a first conductive layer, a layer comprising an organic material over the first conductive layer, and a second conductive layer over the layer comprising the organic material, wherein a second insulating layer is provided over the first conductive layer, wherein the layer comprising the organic material is provided over the second insulating layer, and wherein the 
In re Claim 45, prior-art fails to disclose a display device “wherein a first terminal of the capacitor is connected to the one of the source and the drain of the first transistor, wherein a second terminal of the capacitor is connected to the one of the source and the drain of the third transistor, wherein the first transistor comprises an oxide semiconductor layer in a channel formation region, wherein the second transistor comprises single-crystal silicon in a channel formation region, wherein an insulating layer is provided over the gate of the second transistor, and wherein the oxide semiconductor layer is provided over the insulating layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893